Citation Nr: 1636478	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  13-07 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The appeal was certified by the RO in Houston, Texas (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran testified at a May 2016 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.

During the May 2016 hearing, the Veteran waived initial review of any additional evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2015).  In August 2016, the Veteran submitted additional evidence relevant to this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial compensable rating for his service-connected tinea pedis.  His tinea pedis is rated as non-compensable under Diagnostic Code 7806.

The Veteran has testified that the tinea pedis flares-up bilaterally during the summer months, causing his feet to swell and causing boils on his soles to fill with pus.  See May 2016 Hearing Testimony.  He also testified that he had a similar type of dermatitis on his arm year-round.  Further, July 2005 VA treatment records reflect that the Veteran was treated for a neck rash.  In August 2016, the Veteran submitted a series of photographs of his feet during a flare-up.

The Veteran's testimony and evidence of record arguably show that the available scheduler evaluations for tinea pedis, rated under Diagnostic Code 7806, are inadequate.  During his May 2016 hearing testimony, the Veteran stated that the flare-ups of tinea pedis severely limited his ability to walk.  His testimony is consistent with the pictures of his feet during flares, and demonstrates symptomatology and functional impairment not contemplated by the criteria of Diagnostic Code 7806.  In this case, the service-connected tinea pedis may present an exceptional or unusual disability picture, and may cause a marked interference with employment.  See 38 C.F.R. § 3.321(b)(1).  In light of the foregoing, referral of the question of entitlement to an extraschedular rating for tinea pedis is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since August 2015.

2.  Schedule the Veteran for VA examination to evaluate the nature and severity of service-connected tinea pedis.  In addition to examination of the Veteran, the examiner is requested to review the July 2005 treatment record for neck rash and the Veteran's testimony of a similar rash on his arm.  Even if not present on examination, the examiner should provide opinion as to whether the skin symptomatology of the neck and arm results from dermatophytosis.  If an opinion cannot be provided without resort to speculation, the examiner should provide a rationale to support this conclusion.

3.  Thereafter, the Veteran's claim should be forwarded to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating for tinea pedis.  Attention should be directed towards the photographic evidence of the extent of tinea infections of the feet during flares of disability.  

4.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

